Coohea.nb, J. (concurring):
It has been held that a return of a justice may not'be contradicted by an amended return. (Barber v. Stettheimer, 13 ITun, 198; Fitzgerald v. Fitzgerald, 25 id. 319; Bennett- v. Taylor, 10 id. 51; Thompson- v. Sheridan, 8Ó id. 33.) Those cases probably express the general rule. But such rule should, not be extended beyond the facts to which it has been -applied. If - a justice makes a mistake in his original return it certainly should not be held that he is foreclosed from correcting his own .mistake. In Wait’s Law and Practice (Yol. 3 [5th ed.], p. 962) it is said: If a return is defective on account of some mistake made by the justice, either in omitting or in erroneously, stating material matters, he may apply to the County Court for leave to correct or amend his return.” The author cites no authority in support of his proposition. But in Simpson v. Carter (5 Johns. 350) a justice was permitted on his own motion to correct .his return where he had been imposed on by the fraud of one of the parties. No good reason exists why the same privilege should not be accorded to him in case of a mistake. On the contrary, every argument is in favor of the correction of mistakes. The denial of such a privilege would be manifestly unfair not only to the justice, but to the party against whom the mistake is made. The motion in this case is in form made by *511one of the parties, but it is based on an affidavit of the justice showing that an erroneous return has been made by him as a result either of his inadvertence or misinformation. If on this affidavit the justice himself were asking for leave to correct his return no authority of which I am aware holds that his request should be denied. This motion, although made by the plaintiffs, should be considered from the standpoint of the justice based as it is on his affidavit, and should be treated as though it were in fact made by him. Thus considered, the motion should have been granted. The opposing affidavits show that the return already filed is correct, and that the proposed amendment would pervert the facts. If the justice makes a false amended return the defendant will have his remedy, but. the justice should be at liberty to have his return state what he claims'to have been the facts.
Order reversed, with ten dollars costs and disbursements, and motion for amended return granted, without costs.